Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The drawings (replacement sheets) were received on 6/15/2022.  These drawings are approved.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 6 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the controller transmits, to the semiconductor device, a temperature designating signal that designates a temperature of the semiconductor device so that the semiconductor device has a series of temperatures represented by the specific temperature profile” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 17, 2022